 In the Matter ofOMAHAPACKING COMPANYandUNITED PACKING-HOUSE WORKERS OF AMERICA, C. I.O.Case No. 1,i-R-3149.-Decided April 12,1946Mr. John P. Staley,of Chicago, Ill., for the Company.Messrs. Harvey MaderandRe fugio Martinez,both of Chicago, Ill.,for the C. I. O.Mr. Don Mahon,of Des Moines, Iowa, andMessrs.Walker Butler,James E. Moore,andLawrence Berl fus,all of Chicago, Ill., for theBrotherhood.Mr. Jerome J. Dick,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Packinghouse Workers ofAmerica,C. I. 0., herein calledthe C.I.0., alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of Omaha Packing Company, Chicago,Illinois,hereincalled the Company,the National Labor Relations Board provided foran appropriate hearing upon due notice before Benjamin B. Salvety,Jr., Trial Examiner.The hearing was held at Chicago, Illinois, onMarch 4, 1946.The Company, the C.I.0., and Employees Independ-ent Union, affiliated with the National Brotherhood of Swift Employ-ees,C. U. A.,herein called the Brotherhood,appeared and partici-pated.'All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bear-ing on the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board. In its brief,the Brotherhood moved that the petition be dismissed.For reasonswhich appear in Section III, below,the motion is granted.1The Brotherhood Sled a motion to intervene prior to the hearing, which was grantedat the hearing by the Trial Examiner.67 N. L.R. B., No. 40.304 OMAHA PACKING COMPANY305Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYOmaha Packing Company, a wholly owned subsidiary of Swift &Company, is an Illinois corporation with its plant and office in Chicago,Illinois.The Company is engaged in the manufacture and sale ofmeat products.During the calendar year 1945, the Company pur-chased meat, materials and supplies exceeding $6,000,000 in value, ofwhich approximately 83 percent was received from points outside theState of Illinois.During the same period, the Company's sales offinished products exceeded $6,000,000 in value, of which approximately50 percent was shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited PackinghouseWorkers ofAmerica is a labor organizationaffiliated with the Congress of Industrial Organizations,admitting tomembership employees of the Company.Employees Independent Union is a labor organization affiliated withthe National Brotherhood of Packinghouse Workers, C. U. A., admit-ting to membership employees of the Company.III. THE ALLEGED QUESTION CONCERNING REPRESENTATIONFrom 1939 until 1942, the Brotherhood bargained as the repre-sentative of the employees here concerned pursuant to agreements withthe Company. In 1943, the Brotherhood and the Company executedanother contractretroactivelyeffective as of August20, 1942, to con-tinue in operationuntil August 11, 1943, andfor annual periods there-after, "subject to reopening by either party on writtennotice mailedat least thirty (30) days prior to August 11 of any year."This con-tract was renewed automatically in 1943.Before the 1944 effectivedate of therenewalclause, the C. I. O. apprised the Company of itsrival claim to representation.Upon the Company'srefusalto bargainwith it, the C. I. O. filed a representation petition with the Board inCase No. 13-R-2540.Premised upon this petition, the Regional Direc-tor conducted a consent election, the C. I. O. and the Brotherhoodhaving appeared on the ballot.The Brotherhood won this electionand was designated by the Regional Director on August 15, 1944, asexclusive bargaining representative.On May 15, 1945, the Brother-hood and the Company entered into a new agreement for a term692148-46-vol 67-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpiring August 11, 1946.2Thereafter, on June 6, 1945, the C. I. O.again notified the Company of its claim to represent the employees, andon June 16, 1945, filed its petition herein.The Brotherhood raises the May 15, 1945, agreement as a bar to thisproceeding.But the C. I. O. insists that, having asserted its rivalclaim in timely fashion insofar as the 1942 contract is concerned, the1945 agreement cannot be considered to preclude a present determi-nation of representatives inasmuch as it is nothing more than a pre-mature extension of the earlier contract.3InMatter of Swift d Companyy,4we held that a contract with aunion made approximately 7 months after its certification could not beconsidered as a premature extension of an agreement which had beenexecuted before its designation."To hold otherwise," we said, "wouldbe to compel a union to adhere to an agreement made before its cer-tification and prevent it from executing a new one in pursuance ofsuch designation, as is its right." HFactually, theSwiftcase is virtu-ally identical to the present case, except that the contract here raisedas a bar was executed 9 months, instead of about 7 months, after thecontracting union's designation.This minor variance we deem to beinsignificant, for we are persuaded that the doctrine of theSwiftcaseis applicable to a new agreement made inbona fidepursuance of adesignation at any time within the 1-year period following the des-ignation.We are, therefore, of the opinion that the May 15, 1945,contract cannot be viewed as a premature extension of the 1942 agree-ment. Inasmuch as the C. I. O.'s rival claim to representation wasmade after the execution of the May 15, 1945, contract, we find that thecontract is at this time a bar to a determination of representatives.°ORDERThe National Labor Relations Board hereby orders that the petitionfor investigation and certification of representatives of employees ofOmaha Packing Company, Chicago, Illinois, filed by United Packing-house Workers of America, C. I. 0., be, and it hereby is, dismissed.2Among other things, the renewal clause of the 1942 contract was embodied within theterms of the new agreement.3 SeeMatter of Memphis Furniture Mfg.Co., 51 N. L. R B. 1447;Matter of WichitaUnion Stockyards Company,40 N. L. R. B. 369.4 66 N. L. It. B. 845.° See alsoMatter of Swift & Company,66 N. L. R. B. 1288.To the extent thatMatter of J. M. Portela & Company, Inc.,a1 N.L. It. B. 64, maybe inconsistent with our holding in the present case, it is hereby overruled.